[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FOR GRANTING MOTION FOR SUMMARY JUDGMENT
The defendants have moved for summary judgment in this action for breach of a fiduciary duty by the defendant as a director of the plaintiff corporation and for misappropriation of a corporate opportunity by his alleged "alter ego" corporation, the defendant Micro-Tech. The basis for the motion is that all of the wrongful acts alleged occurred no later than October 1983, more than three years before the suit was commenced in August 10, 1987. No counteraffidavit has been filed, as required by P.B. 380, nor has brief or other opposition been filed by the plaintiff.
The defendants have pleaded the special defense of the statute of limitations. To the extent that the complaint alleges tortious conduct, G.S. 52-577
limits the time for bringing the action to three years. To the extent that the action is based upon a breach of contract, G.S. 52-581 limits the time for a suit in an oral contract to three years after breach, which the complaint alleges to have occurred on or about November 1, 1983.
On the basis of the facts contained in the defendants' affidavit, which are not disputed, it is ordered that a summary judgment enter for the defendants.
David M. Shea State Trial Referee